 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHelvetia Sugar Cooperative, Inc. and AmalgamatedMeat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, Local P-1124. Case 15-CA-6286February 1, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn October 11, 1977, Administrative Law JudgeJoel A. Harmatz issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief and Respondentfiled cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.The Administrative Law Judge found no merit in Respondent's claimthat the issues raised here should be deferred for resolution within thegrievance arbitration provision of the collective-bargaining agreementpursuant to the policy expressed in Collyer Insulated Wire, A Gulf andWestern Systems Co., 192 NLRB 837 (1971). Member Penello would notdefer in this case and Chairman Fanning and Member Jenkins would notdefer in any event. Roy Robinson, Inc. d/b/a Roy Robinson Chevrolet, 228NLRB 828 (1977); General American Transportation Corporation, 228 NLRB808 (1977). In the absence of exceptions, we adopt the Administrative LawJudge's decision to dismiss the allegations that Respondent violated the Actby unilaterally changing employee work schedules; by granting wageincreases to shift foremen; and by the prepayment of the October 14 wageincrease to certain workers. Furthermore, in the absence of exceptions, wealso adopt the Administrative Law Judge's discussion of the effect of thedecertification petition on the obligation to bargain. Finally, in the absenceof exceptions, we adopt the Administrative Law Judge's determination thatany impact of Respondent's prepayment of the October 14 increase tocertain seasonal workers was minimal and not worthy of a remedy.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Thisproceeding was heard on February 10 and April 19, 1977,upon a charge filed on November 8, 1976, and a complaintissued on December 29, 1976, alleging that Respondentviolated Section 8(a)(5) and (1) of the Act by refusing to234 NLRB No. 112bargain with the certified union since September 13, 1976,and by unilaterally, and without negotiating with theUnion, implementing a wage increase, and changing workschedules whereby overtime hours of unit employees werereduced. Respondent, in its duly filed answer, denied thatany unfair labor practices were committed and affirmative-ly asserted that the subject matter of this proceeding oughtbe deferred to arbitration pursuant to Collyer InsulatedWire, A Gulf and Western Systems Co., 192 NLRB 837(1971). After close of the hearing, briefs were filed onbehalf of Respondent and the General Counsel.Upon the entire record in this proceeding, and from myobservation of the witnesses and their demeanor whiletestifying, and with due consideration to the posthearingbriefs, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent is a Louisiana corporation with a principaloffice and place of business in Convent, Louisiana, fromwhich it is engaged in the processing of sugar cane into rawsugar and blackstrap molasses. In the course and conductof said operations, Respondent, during the 12-monthpreceding issuance of the complaint, a representativeperiod, sold and shipped products valued in excess of$50,000 to firms in Louisiana, which are engaged ininterstate commerce, and which annually sell products inexcess of $50,000 directly to points outside the State ofLouisiana.The complaint alleges, the answer admits, and I find thatRespondent is, and at all times material herein has been, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatAmalgamated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, Local P-1124 is, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe question of ultimate concern in this proceeding iswhether Respondent violated Section 8(aX5) and (1) of theAct by its suspension of collective bargaining following achallenge to the representative status of a certified repre-sentative through the filing of a decertification petition.The General Counsel does not challenge the apparentlycontrolling principle that the existence of a valid decertifi-cation petition which raises a question concerning repre-sentation furnishes a lawful justification for a suspension ofnegotiations until such question concerning representationis resolved. See Telautograph Corporation, 199 NLRB 892(1972), and Essex International, Inc., 222 NLRB 121, 132(1976). Instead, the General Counsel relies on the equallyapposite authority to the effect that an otherwise validdecertification petition furnishes no impediment to the638 HELVETIA SUGAR COOPERATIVE, INC.obligation to engage in continuous collective bargainingwith an incumbent representative in circumstances wherethe employer has engaged in unfair labor practices tendingto dissipate the Union's majority status and to induce theloss of majority evident from the decertification activityitself.' In so claiming, the General Counsel relies entirelyon alleged unfair labor practices defined in a singleparagraph of the complaint, which sets forth as follows:On or about October 14, 1976, Respondent, by its plantmanager, Alberto Martinez at its Convent, Louisiana,plant (i) unilaterally implemented a wage increaseaffecting the majority of unit employees, and (ii)unilaterally implemented changes in work schedules,thereby reducing the overtime hours of the majority ofunit employees.In defense of the allegedly unlawful unilateral action,Respondent raises a number of alternative defenses. First,apart from the merits, Respondent asserts that this pro-ceeding presents a controversy involving issues of contractinterpretation as to which the Board should defer to thecontract's grievance procedure pursuant to the policyexpressed in Collyer Insulated Wire, supra. In the alterna-tive, as to the merits, Respondent contends that theevidence fails to substantiate that it engaged in proscribedunilateral action in that the Union received prior notice ofthe benefit changes under conditions which satisfiedRespondent's duty to bargaining prior to implementation.Respondent further argues that by virtue of the terms ofbinding agreements between itself and the Union, as wellas past practices, the Union's right to negotiation withrespect to the subject matter of the complaint was waivedthrough the process of collective bargaining.B. BackgroundRespondent is a cooperative, composed of 18 members.Day-to-day management of the plant is entrusted to PaulKeller, the general manager,2and Alberto Martinez, theplant manager. However, a board of directors, which meetson the first Wednesday of every month, must approve allsignificant shifts in personnel policy.Production activity at the facility here in question ishighly seasonal and conducted entirely within a 2- to 3-month period called the "grinding season." Normally thegrinding season begins in mid-October and runs throughlate December.During the off season, Respondent employs a regular,year round work force of about 30 employees, who duringthat period engage in maintenance activity. During thegrinding season, the work force doubles, with year roundemployees, in many instances, changing classification toengage in production activity.The bargaining history reveals that the seasonal employ-ees were initially excluded from the unit represented by theUnion, but then added by contract. Thus, in Case 15-RC-5224, the Regional Director for Region 15, on NovemberI See, e.g., Autoprod Inc., 223 NLRB 773, fn. 2 (1976), CelanrseCorporation of America, 95 NLRB 664, 673 (1951 ).2 Keller's employment with Respondent terminated after the events inissue here.21, 1973, certified the Union as exclusive representative ofthe following employees:All regular employees of the employer at its Convent,Louisiana plant; excluding all grinding season employ-ees, professional employees, office clerical employees,guards and supervisors as defined in the Act.However, just 2 days after the certification, the partiesexecuted a collective-bargaining agreement, which express-ly included grinding season employees.That contract had a term of November 23, 1973, throughJanuary 2, 1977. It contained a broad management rightsclause, as well as a provision customarily referred to as azipper clause, and established a grievance procedure,culminating in final and binding arbitration.The issues in this case relate to management adjustmentsin working conditions which were effective from the outsetof the 1976 grinding season. As the collective-bargainingagreement was not scheduled to expire until January 2,1977, that agreement was to remain in effect during the1976 grinding season. Thus, despite the fact that saidcontract included no new wage scale or increases to beeffective during the calendar year 1976.The matters in controversy here unfolded with a lettersent Respondent on August 9, 1976,3 by Harding Farlough,the Union's president. That letter stated, as follows:In accordance with our labor agreement datedNovember 23, 1973, it so states to open contractnegotiations 60 days prior to the deadline date ofJanuary 2, 1977 on modifications of wages and otherbenefits.I realize this will be during the grinding season whichwill be a very busy period for you. Therefore, if you willagree, we can get into negotiations at this time to getthis out of the way before grinding starts.Your cooperation will be greatly appreciated.Respondent, through Paul Keller, its general manager,responded on September 13, as follows:I am writing in reply to your letter asking that westart negotiations early on our contract with your unionin order to avoid the rush of the grinding season. Weappreciate your concern for the Company's positionduring the grinding season, however, we will be unableto start our negotiations before the time stated by ourcontract. The reason being that Mr. Martinez andmyself are very tied up with preparation of the mill,planting cane, and heat treatment. We are also veryconcerned with the low sugar price and unavailabilityof natural gas for this coming season. We feel it wouldbe more beneficial to our employees and less strain onmanagement to begin negotiations at a later date.On October 14, the grinding season opened, admittedly,with several changes in conditions of employment. Thus, inpast years during the grinding season employees worked a3 All dates refer to 1976, unless otherwise indicated.639 DECISIONS OF NATIONAL LABOR RELATIONS BOARD12-hour day, 7 days per week. Instead of the two shiftarrangement, the 1976 grinding season operated on a threeshift basis with employees working 8 hours daily, 7 days aweek. Simple arithmetic evidences the loss of earningsimposed upon employees through this arrangement.With respect to wage rates, although the existing contractmade no provision for an increase in 1976, several wageadjustments were effected at the outset and during the 1976grinding season. First, on the first day of the grindingseason, each classification rate was increased by 5 percent.Second, Plant Manager Martinez, in recruiting seasonalemployees, while on a trip to Puerto Rico, offered severalexperienced Puerto Rican workers 20 cents above the newrate applicable to yard laborers, with some receiving thisadditional increment after their ability was demonstratedduring the 1976 grinding season, and some receiving allnew wage benefits upon their initial employment inadvance of the grinding season. Finally, as had been donein years past, certain regular, year round employees wereelevated to the position of shift leader, and in recognitionof their additional responsibility, were awarded a 20-centincrement, which was approved during the grinding season,but made retroactive to October 14.4While grinding was in progress, on October 27, Farloughwrote Respondent, as follows:In accordance with our labor agreement datedNovember 23, 1973, it so states to open contractnegotiations 60 days prior to the deadline date ofJanuary 2, 1977 on modifications of wages and otherbenefits.Enclosed is a copy of contract changes. This is anofficial notice.Hoping to hear from you soon,. ..As the letter indicates, this bargaining request was accom-panied by specific proposals for modification of theexisting agreement.Shortly thereafter, on November 2, the decertificationpetition was filed in Case 15-RC-352.On November 8, 1976, the charge giving rise to theinstant proceeding was filed.C. Concluding Findings1. The Collyer defenseIn the circumstances of this case, I find no merit in theclaim by Respondent that the issues here be deferred forresolution within the grievance arbitration provisions of thecollective-bargaining agreement. In so finding, it is notedthat I have no quarrel with the observation in Respondent'sbrief that insofar as this proceeding contests the unilateralmodification in wages and hours of work, said issues fallwithin the type of controversies which a majority of theBoard has deemed appropriate for primary resolutionpursuant to contractual remedies. Thus, unquestionably,Respondent's defenses to those allegations are predicated4 In 1976, four regular employees were elevated to foreman or shiftleader status. In 1975, there had been only three. The addition of a thirdshift in 1976 accounts for the designation of the additional shift leaderduring the 1976 grinding season.5 Par. 9 of the complaint alleges that "since on or about September 13,upon more than a colorable claim of contract interpreta-tion, Respondent has expressed as a matter of record itswillingness to proceed to arbitration, the parties appear tohave sustained a harmonious bargaining relationship andtheir agreement provides for final and binding arbitration.Nonetheless, more is at stake in this proceeding than aremedy for alleged unilateral changes in work conditions.Thus, on November 17, Keller, Respondent's plant manag-er, wrote Harding Farlough, the Union's president, asfollows:On October 27, 1976, you wrote to me concerningcontract negotiations, and enclosed with your letter alist of your proposals. Subsequent to receipt of yourletter, we received a copy of a petition from theNational Labor Relations Board, filed on behalf of ouremployees to decertify your organization as bargainingrepresentative. We now understand that the LaborBoard, is temporarily withholding the processing of theemployee petition because of an unfair labor practicecharge filed by you against the Company. Frankly, wedo not understand your contention that the Companyhas refused to bargain collectively. However, in light ofthe question concerning representation raised by theLabor Board petition, we believe we should not reply toyour proposals or make proposals of our own. We areprecluded by law from bargaining collectively until areal question concerning representation has been final-ly resolved. Teleautograph Corp., 199 NLRB 892 (1972).Thus, an additional issue based upon the abatement ofcontract negotiations exists. This issue is within thepurview of the complaint,5and, if the General Counselwere to prevail, would give rise to an unfair labor practiceof telling impact upon the bargaining rights of the certifiedrepresentative, and, undoubtedly, one of serious conse-quence to the bargaining relationship. In short, a suspen-sion of bargaining manifested under conditions whereinthe employer is not free to assert a good-faith doubt ofmajority is an unfair labor practice which constitutes noless than a basic repudiation of the bargaining relationshipand strikes at the heart of the collective-bargaining process.The Board has refused to defer the regulation of collectivebargaining to other forums with respect to alleged unfairlabor practices of such dimensions. See Oak Cliff-GolmanBaking Company, 207 NLRB 1063, 1063-64 (1973), andFairfield Nursing Home, 228 NLRB 1208 (1977). Basedthereon, I find that the Collyer doctrine does not apply tothe instant case.2. The meritsa. The reduction in daily working hoursFollowing certification of the Union, in 1974 and 1975,the hours of work during the grinding season were 12 hoursdaily, 7 days per week. On October 14, 1976, this two shiftarrangement was supplanted by the addition of a third1976, and at all times thereafter, Respondent has refused to meet with theUnion and engage in collective bargaining." Although the actual suspensionin negotiations occurred after September 13, 1 construe this allegation asbroad enough to include the undisputed and fully litigated facts concerningthe subsequent curtailment of bargaining.640 HELVETIA SUGAR COOPERATIVE, INC.shift, which reduced the work hours to 8 daily, with the 7-day workweek remaining intact.General Manager Keller, in effect, testified, withoutcontradiction, that prior to this innovation general feelingin the plant ran against the 12-hour day, which was felt tobe undesirable as contributing to fatigue and generalinefficiency among the employees. More specifically, herelates, again without contradiction, that in 1975 thissentiment was expressed at a meeting attended by UnionPresident Farlough.Some analysis is required with respect to testimonyrelative to whether this change was discussed with theUnion prior to its implementation. Plant Manager Marti-nez relates that prior to the 1976 grinding season, hediscussed management's intention to alter shifts withReynold Gaudin, the Union's chief steward at the plant. Itis the testimony of Martinez that in the early summer of1976, he expressed informally to Gaudin the Respondent'spreference for reducing the 12-hour workday to 8 hoursdaily. At that time, Gaudin expressed a willingness to trythe new arrangement. Thereafter, according to Martinezduring the summer, reference was made to the possiblechange in conversations with Gaudin. Parenthetically, it isnoted that addition of the third shift required operationalchanges, including the advancement of an additional year-round employee to the position of shift leader. Martinez inthis respect testified that Gaudin, who during prior grind-ing seasons was one such shift leader, was consulted byMartinez with respect to the latter's deliberations as to whowould be selected to run the additional shift.Later, on September 8, according to the credited uncon-tradicted testimony of Martinez and Keller, Respondent'sboard of directors met and approved the shift change.Although Martinez and Keller confessed to a lack of clearrecollection as to precisely when Gaudin was apprised ofthe board's action, they indicate generally that this oc-curred within I to 3 weeks after September 8. Both furthercredibly testified without contradiction, that at no timeprior to the filing of unfair labor practice charges onNovember 8 did the Union request negotiations withrespect to the shift change, grieve the Employer's actionwith respect thereto, or protest this modification in anyway, shape, or form.Union President Farlough concedes that at a meetingwith Respondent's officials some 2 to 3 weeks before theopening of the 1976 grinding season, Martinez indicatedthat he expected to go to an 8-hour day during the 1976grinding season. Farlough expressed no disagreement.Gaudin's testimony is not entirely clear. He testified thaton October 13, a meeting was called by Martinez andKeller to notify the Union about changes from a 12-hour toan 8-hour system. Although the General Counsel's briefimplies otherwise, Gaudin did not expressly deny that hereceived notice from Martinez and Keller prior to October13 concerning the shift change. If it is the GeneralCounsel's view that Gaudin's testimony is to be construedas a denial that he was afforded such notice, and were I toagree with such an interpretation, I would discredit Gaudinto this extent. Gaudin, while the Union's chief steward, wasalso a regular year-round employee, who, as indicated,during prior grinding seasons was elevated to the status ofshift leader or foreman. As such, operations on hisparticular shift fell within his immediate responsibility. Theestablishment of a third shift required manpower revisions.Considering Gaudin's status, as a senior employee, withservice dating back to 1942, and his role during pastgrinding seasons, I consider it entirely probable thatMartinez did, as he testified, consult with Gaudin as to theproblems to be encountered in effecting this change well inadvance of the October 14 commencement of the grindingseason.It is the true that Martinez and Keller confessed to ahazy recollection of the precise dates of the various eventsmaterial to the instant proceeding. However, the materialaspects of their testimony with respect to discussionsinvolving Gaudin, particularly the testimony of Martinezthat in the early summer, probably June, he begandiscussing the Company's intention of modifying thenature of the shift operations, and consulting Gaudin withrespect to problems to be encountered, and his furthertestimony, that he notified Gaudin of board approval ofthe shift change in September within I to 2 weeks afterSeptember 8 struck me as entirely credible. As for Gaudin'stestimony, it struck me as either carefully hedged in amanner calculated to deceive, or unreliable, depending onthe interpretation given.Having found that Respondent's deliberations concern-ing the shift change were communicated to Gaudin well inadvance of approval by the board of directors, andthereafter at least 2 weeks prior to the scheduled implemen-tation of the change, I find that the facts fail to substantiatea breach of the duty to bargain in good faith in thisinstance. Gaudin as the chief steward, according to theuncontradicted testimony of Martinez and Keller, hadbeen the primary conduit through which managementcommunicated to the Union matters of relevance to unitemployees. Furthermore based upon the testimony exactedfrom Farlough, the Union was alerted to the Company'sintention to go on an 8-hour day at least 2 weeks prior tothe opening of the grinding season. In my opinion theUnion was afforded prior notification of the contemplatedchange, under conditions allowing full opportunity tonegotiate if that were the Union's intention. Thus, this isnot a case where bargaining with respect to a managementdecision had been frustrated by a fail acconmpli. To thecontrary, the Union, through its representatives, previouslyhaving affirmed its desirability, after receiving word ofmanagement's intention, neither protested nor requestednegotiations concerning the contemplated change. There isnot the slightest intimation that the Company deemed itscontemplated action nonnegotiable or did anything tosuggest to the Union that a request for negotiations wouldprove futile. The suggestion by the General Counsel thatRespondent could not lawfully invoke the change absentevidence that it first solicited the Union's views is uncon-vincing. To hold the Union to its informal agreements,based upon tacit assent, is far more in consonance with thestatutory process of collective bargaining than other appli-cations of the law which could, in certain instances, invite"sand bagging," or veiled reneging on matters which whenbroached were the subject of mutual consent. Accordingly,I shall dismiss the 8(a)(5) allegation insofar as it alleges that641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich resulted in an increase in which Gaudin alsoparticipated. Here again, it was granted only after Respon-dent, in the presence of Gaudin, indicated that it wouldseek future approval from the board of directors." As thepremium accorded the shift leaders was consistent withprior practice, of which the Union through Gaudin hadknowledge, and as Gaudin as of the October 13 meetingwith Martinez was aware of Respondent's intention to seekboard approval of such an increase, I find that sufficientadvance12notice was afforded to the Union that theCompany would follow this course in 1976 and that in theface of the Union's failure to protest or request negotia-tions with respect thereto, Respondent was free to imple-ment this benefit without violating Section 8(a)(5) and (I)of the Act.It also appears that with respect to some 11 employeesoccupying seasonal laborer classifications increases of 20cents per hour were granted above the 5 percent. The 11employees, all of Puerto Rican descent, were in classifica-tions calling for a $2.71 rate. It appears that of this group,four received $2.91 upon their initial hire, and the balancewere raised to that level after their employment hadcommenced. Martinez testified that these increases weregranted out of recognition of the experience and skill of theemployees involved. It is claimed on behalf of Respondentthat discretionary increases of this type were authorized bylanguage in the supplemental agreement dated March 23,1974, which provides as follows:The above wages are minimums for each classificationonly. The company may pay rates in excess of thoseabove to any employee or classification subject toagreement with steward for temporary work andsubject not to lay-off of regular employees.The increases in question here were not shown to haveresulted in layoffs, and were not, according to the con-tract's definition of the term "temporary," applicable tosuch a classification. Furthermore, Keller testified, withoutcontradiction, and credibly that Farlough during a confer-ence in 1975 confirmed that the above-clause affordedRespondent discretion to pay more than the rates called forby the contract. Respondent's position and the expressedview of Union President Farlough in this regard standunchallenged. Consistent therewith, I find that the quotedclause contains terms sufficiently clear and unmistakableto embody a contractual waiver on the part of the Union ofthe obligation of the Employer to bargain before grantingthe individual increases in question here. Accordingly, the8(a)(5) and (1) allegation in this respect has not beensubstantiated.Finally, while it is unclear whether the General Counselclaims a violation with respect to prepayment of theOctober 14 increase to certain seasonal workers, this issuealso warrants disposition. In this connection, Keller testi-1i Although of no significance to the ultimate result, it is noted that,while the record does not firm up the issue, serious questions exist as towhether the four shift leaders had authority effectively to recommenddiscipline and as to whether this increase involved a class of unit employeeswhose benefits were not subject to statutory bargaining.1i It will be recalled that the board of directors did not approve thedifferential until November.13 This group does not include an individual named Lucille Du Pepe.fied that, in order to avoid an immediate payroll adjust-ment to reflect the increase as to seasonal employees hiredshortly before October 14, these employees were paid thenew rates from the date of their hire. Independentexamination of Respondent's payroll records which are inevidence as Joint Exhibit 3 indicates that 25 grindingseason employees were hired prior to October 14 at rates ofpay reflecting the 5-percent increase. Of this group 23worked only 8 hours, or less, prior to October 14. The othertwo worked 48 hours.'3These employees did not work inany payroll period prior to that ending October 11. Earlyenjoyment of the grinding season increment for 23 of the25 employees affected amounted to a gross gain, rangingfrom $1.04 to the individuals at the lowest rate of pay and$2.64 to the individuals enjoying the highest rate of pay.14This discrepancy in the timing of the increase firstappeared through my own examination of Keller. Al-though the General Counsel's brief makes reference to theprepayment, it is not entirely clear that he asserts anindependent violation of Section 8(a)(5) with respectthereto. In any event, from what evidence there is in therecord, it appears that the impact of the Employer's actionin this respect was minimal, and that in the total circum-stances, including the the bookeping adjustments whichwould be immediately necessary had Respondent followedsome other course, I find that, at best, any violation wastechnical and one neither warranting a remedial order, norcontributing measurably to the decertification activity.Based upon the foregoing I find that Respondentengaged in no conduct reflective of departure from theprinciples of good-faith collective bargaining which wouldwarrant a statutory remedy prior to its suspension of thebargaining relationship on November 17, 1976. As for thislatter action, I find that based on the filing of thedecertification petition, Respondent was justified in cur-tailing negotiations with the Union until such time as thequestion concerning representation were resolved. Accord-ingly, it shall be recommended that the instant complaintbe dismissed in its entirety.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commerceand activities affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not engaged in any unfair laborpractices alleged or litigated in this proceeding.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this proceeding, andFrom examination of her payroll sheet, together with It. Exh. 2. and otheraspects of the record, it does not appear that Du Pepe was a member of thecontract unit.14 According to my calculations, Pedro Garcia, who worked 48 hoursduring the payroll week ending October II11, realized additional savings ofS14.20 as a result of the early payment of the grinding season increment.Ismael Torres, Jr., who also worked 48 hours during the payroll week endingOctober I I grossed S6.76 as a result of the advance payment of the increase.644 HELVETIA SUGAR COOPERATIVE, INC.pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: 15'5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.ORDERIt is hereby ordered that the complaint herein be, and ithereby is, dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.645